

109 HR 1325 IH: More Energy More Jobs Act of 2021
U.S. House of Representatives
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1325IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2021Mr. Brady (for himself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to issue an oil and gas leasing program under section 18 of the Outer Continental Shelf Lands Act, and for other purposes.1.Short titleThis Act may be cited as the More Energy More Jobs Act of 2021.2.Requirement to issue new five-year oil and gas leasing program(a)Requirements for development of new leasing programsSection 18(c) of the Outer Continental Shelf Lands Act (43 U.S.C. 1344(c)) is amended—(1)by redesignating paragraphs (2) and (3) as paragraphs (5) and (6); and(2)by inserting after paragraph (1) the following:(2)Development of programIn preparing each leasing program under this section, the Secretary shall—(A)allow the Governor of a coastal State to nominate for leasing under such program areas of the outer Continental Shelf that are adjacent to the waters of that State;(B)include each area nominated under subparagraph (A) in the draft leasing program under this section and consider leasing of such areas as an alternative Federal action; and(C)include in development of the program resource estimates that are available, and develop resource estimates for the areas for which such data are not available including for the areas nominated under subparagraph (A).(3)Inclusion of State-Nominated areas(A)In generalThe Secretary shall include in the final program issued under this section each area nominated by a State under paragraph (2) if the Secretary determines that development in such area will best meet national energy needs and is consistent with the principles set forth in subsection (a).(B)ReportIf the Secretary omits any area nominated under paragraph (2), the Secretary shall submit to the Governor that nominated the area and the Committee on Natural Resources of the House of Representatives a report detailing why oil and gas development in such area do not best meet national energy needs and is not consistent with the principles set forth in subsection (a).(C)Alternative viewsAfter submittal of the report required by subparagraph (B), each such Governor shall be provided 60 days within which to offer alternative views on why the Secretary’s findings are not consistent with the principles set forth in subsection (a).(4)Notice of effectiveness of planThe Secretary shall publish in the Federal Register a notice of the effectiveness of each oil and gas leasing program issued under this section on the date such program takes effect..3.Annual lease sales in Gulf of Mexico regionSection 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is amended by adding at the end the following:(i)Annual lease sales in Gulf of Mexico Region(1)DefinitionsIn this subsection:(A)Central Gulf of Mexico Planning AreaThe term Central Gulf of Mexico Planning Area has the meaning given the term Central Planning Area in section 102 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432).(B)Western Gulf of Mexico Planning AreaThe term Western Gulf of Mexico Planning Area means the Western Gulf of Mexico Planning Area of the outer Continental Shelf, as designated in the document entitled Draft Proposed Program Outer Continental Shelf Oil and Gas Leasing Program 2007–2012 and dated February 2006.(2)Annual lease salesNotwithstanding any other provision of law, beginning in fiscal year 2022, the Secretary shall hold a minimum of 2 region-wide lease sales annually in the Gulf of Mexico pursuant to this Act, each of which shall include areas in—(A)the Central Gulf of Mexico Planning Area; and (B)the Western Gulf of Mexico Planning Area.(3)Requirements(A)In generalIn carrying out the lease sales under paragraph (2), the Secretary shall issue leases to the highest responsible qualified bidder or bidders. (B)Areas included in lease salesIn carrying out the lease sales under paragraph (2), the Secretary shall include in each lease sale all unleased areas that are not subject to restrictions as of the date of the lease sale.(4)Environmental review(A)In generalWith respect to each lease sale required under paragraph (2), the Secretary shall conduct any environmental reviews required by the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(B)Deadline(i)Individual reviewIf the Secretary conducts environmental reviews with respect to a lease sale under subparagraph (A) for each individual lease included in the lease sale, the Secretary shall complete all environmental reviews for the lease sale, including by issuing a finding of no significant impact or a record of decision, if applicable, in less than 365 calendar days.(ii)Programmatic reviewIf the Secretary conducts a programmatic environmental review with respect to a lease sale under subparagraph (A) for all leases under the lease sale, the Secretary shall complete the programmatic environmental review, including by issuing a finding of no significant impact or a record of decision, if applicable, in less than 180 calendar days.(j)Permitting(1)In generalPursuant to sovereign contracting rights and obligations, the Secretary shall review and grant or deny in accordance with paragraph (2) any application for a permit or other approval for offshore oil and natural gas exploration, development, and production activities under a lease issued pursuant to this Act by not later than the earlier of—(A)75 calendar days after the date on which the application is received by the Bureau of Ocean Energy Management or the Bureau of Safety and Environmental Enforcement; or(B)any other applicable deadline required by law.(2)Approval or denial(A)In generalAbsent clear grounds for denial of an application for a permit or other approval described in paragraph (1), the Secretary shall grant the permit or approval.(B)RequirementIf the Secretary denies an application for a permit or other approval under subparagraph (A), the Secretary shall provide to the applicant written notice explaining the grounds for the denial..